Title: From Benjamin Franklin to Vergennes, 12 June 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy June 12. 1779
Since the receipt of the Letter your Excellency did me the honour of writing to me of the 6th of May past, I have enquired concerning the Munitions of War supply’d from the King’s Arsenals to Mr Lee, and which are gone to Virginia; and I find that they are different from those now desired for that Colony, and were a Part only of the Order received, of which the List I sent to your Excellency is the Remainder.
If upon reconsideration of this Matter, your Excellency should think fit to lay it before his Majesty, and the Request of that State should be granted, Mr Wm: Lee will take Care of shipping the Goods to Virginia, by the first good Opportunity, he being their Agent.—
The Agent for Maryland, M. Johnson, who resides at Nantes, presses me to endeavour obtaining for that State the Supplies of Arms, Ammunition, Clothing, &ca. contained in the Invoice that acompany’d my Letter to your Excellency of the 3d of May. I do not find upon Enquiry that any considerable Quantities of those Articles have been sent thither; And as during a Year past the Exportations from France to America have been much diminished, private Merchants being discouraged by the many Captures, and the Commissioners have not been able to fulfil the Orders of Congress for want of Money, I begin to apprehend there may be a general Scarcity of such Supplies if no means are taken to furnish them. I am sorry to be so frequently troublesome to your Excellency, who have so many more weighty Affairs to employ your Attention, but the apparent Necessity of the Case compels me to request you would take this Application also into Consideration, and enable me to give some Answer to the Agent of that State.
With the greatest Respect, I have the honour to be, Your Excellency’s, most obedient, & most humble Servant,
B Franklin
His Exy. M. le Comte De Vergennes.—
